Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendments and Request for Continued Examination (RCE) of 08 March 2022. Claims 1, 3-10 and 12-20 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mingji Jin on 19 May 2022.
The application has been amended as follows: 

Claims should be amended as follows-

1 (Currently Amended) A computer-implemented method of generating a trajectory for navigating an autonomous vehicle, the method comprising: 
detecting, by a trajectory generating system that comprises a processor and is associated with the autonomous vehicle, one or more Points of Interest (POIs) for a selected segment, on a pre-generated navigation path, in real-time, 
wherein the selected segment is at a predefined distance from a current position of the autonomous vehicle, and 
wherein the pre-generated navigation path is generated based on a source point and a destination point; 
determining, by the trajectory generating system, an impact of the one or more POIs on navigation of the autonomous vehicle; 
determining, by the trajectory generating system, features of each of the one or more POIs based on the impact of the one or more POIs on the navigation of the autonomous vehicle, wherein the features comprise at least one of one or more parameter values and a priority value corresponding to the one or more parameter values; 
detecting, by the trajectory generating system, a previous segment prior to the selected segment, wherein the previous segment has a previously generated trajectory; -2-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000 
generating, by the trajectory generating system, a first level trajectory for the selected segment at an end portion of the previously generated trajectory based on the features of each of the one or more POIs for the selected segment, in real-time, 
wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicles and 
wherein the first level trajectory is generated for the selected segment when the autonomous vehicle is navigating through the previously generated trajectory for the previous segment; 
acquiring, by the trajectory generating system, [[a]] real-time environment data indicating a real-time situation along the selected segment; 
determining, by the trajectory generating system, one or more portions of the first level trajectory which is visible for Field Of View (FOV) of [[the]] one or more sensors associated with the autonomous vehicle; 
generating, by the trajectory generating system, a second level trajectory for the one or more portions of the first level trajectory beginning from the current position of the autonomous vehicle, by modifying each of the one or more portions of the first level trajectory based on the real-time environment data; and 
transmitting, by the trajectory generating system, the second level trajectory to a navigation module associated with the trajectory generating system to determine a command velocity for navigating the autonomous vehicle

10. (Currently Amended) A trajectory generating system for generating a trajectory for navigating an autonomous vehicle, the trajectory generating system comprising: 
a processor; and 
a memory communicatively coupled to the processor, wherein the memory stores [[the]] processor-executable instructions, which, on execution, cause the processor to: 
detect one or more Points of Interest (POIs) for a selected segment, on a pre- generated navigation path, in real-time, 
wherein the selected segment is at a predefined distance from a current position of the autonomous vehicle, and 
wherein the pre-generated navigation path is generated based on a source point and a destination point; 
determine an impact of the one or more POIs on navigation of the autonomous vehicle; 
determine features of each of the one or more POIs based on the impact of the one or more POIs on the navigation of the autonomous vehicle, wherein the features-5-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000comprise at least one of one or more parameter values and a priority value corresponding to the one or more parameter values; 
detect a previous segment prior to the selected segment, wherein the previous segment has a previously generated trajectory; 
generate a first level trajectory for the selected segment at an end portion of the previously generated trajectory based on the features of each of the one or more POIs for the selected segment, in real-time, 
wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle, and 
wherein the first level trajectory is generated for the selected segment when the autonomous vehicle is navigating through the previously generated trajectory for the previous segment; 
acquire [[a]] real-time environment data indicating a real-time situation along the selected segment; 
determine one or more portions of the first level trajectory which is visible for Field Of View (FOV) of [[the]] one or more sensors associated with the autonomous vehicle; 
generate a second level trajectory for one or more portions of the first level trajectory beginning from the current position of the autonomous vehicle, by modifying each of the one or more portions of the first level trajectory based on the real-time environment data; and -6-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000 
transmit the second level trajectory to a navigation module associated with the trajectory generating system to determine a command velocity for navigating the autonomous vehicle

19. (Currently Amended) A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a trajectory generating system to perform operations comprising: 
detecting one or more Points of Interest (POIs) for a selected segment, on a pre- generated navigation path, in real-time, -8-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000 
wherein the selected segment is at a predefined distance from a current position of an autonomous vehicle, and 
wherein the pre-generated navigation path is generated based on a source point and a destination point; 
determining an impact of the one or more POIs on navigation of the autonomous vehicle; 
determining features of each of the one or more POIs based on the impact of the one or more POIs on the navigation of the autonomous vehicle, wherein the features comprise at least one of one or more parameter values and a priority value corresponding to the one or more parameter values; 
detecting a previous segment prior to the selected segment, wherein the previous segment has a previously generated trajectory; 
generating a first level trajectory for the selected segment at an end portion of the previously generated trajectory based on the features of each of the one or more POIs for the selected segment, in real-time, 
wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle, and 
wherein the first level trajectory is generated for the selected segment when the autonomous vehicle is navigating through the previously generated trajectory for the previous segment; 
acquiring [[a]] real-time environment data indicating a real-time situation along the selected segment; -9-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000 
determining one or more portions of the first level trajectory which is visible for Field Of View (FOV) of [[the]] one or more sensors associated with the autonomous vehicle; 
generating a second level trajectory for one or more portions of the first level trajectory beginning from the current position of the autonomous vehicle, by modifying each of the one or more portions of the first level trajectory based on the real-time environment data; and 
transmitting the second level trajectory to a navigation module associated with the trajectory generating system to determine a command velocity for navigating the autonomous vehicle

Allowable Subject Matter
Claims 1, 3-10 and 12-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Rottkamp (US20190346845A1) teaches a method for autonomously guiding a motor vehicle. The method includes receiving a reference trajectory, by means of which a continuous sequence of steering maneuvers, acceleration maneuvers, or braking maneuvers is determined for a route to be traveled by the motor vehicle. The method also includes detecting data on the surroundings via a detection device of the motor vehicle, and checking the navigability of the reference trajectory on the basis of the data on the surroundings. The method further includes generating a driving trajectory by correcting the reference trajectory on the basis of the data on the surroundings, and guiding the motor vehicle autonomously along the driving trajectory via a control device of the motor vehicle. In order to enable a particularly anticipatory planning of the driving trajectory, the reference trajectory is used, which is configured independent of the data on the surroundings. The reference trajectory can be based on track data, through which a track course of a road is described, where the route to be traveled by the motor vehicle extends along the track course of the road.
Further, Li (US20190235513A1) teaches an ADV that is controlled according to a first trajectory that was generated based on a first reference line starting at a first location. Concurrently via a second processing thread, a second reference line is generated based on a second location of the first trajectory that the ADV will likely reach within a predetermined period of time in future. The predetermined period of time is greater than or equals to an amount of time to generate a reference line for the ADV. The second reference line is generated while the ADV is moving according to the first trajectory and before reaching the second location. Subsequently, in response to determining that the ADV is within a predetermined proximity of the second location, a second trajectory is generated based on the second reference line without having to calculate the second reference line at the second location.
Still Further, Maura (US20180345963A1) teaches systems, methods, and programs acquiring a planned travel route along which a host vehicle plans to travel and acquire map information including lane information about a road that is included in the planned travel route. The systems, methods, and programs acquire, from outside the host vehicle, obstacle information that includes a location of an obstacle on the road and that has been acquired by another vehicle that travels along the planned travel route ahead of the host vehicle, and generate, as assistance information that is used to perform autonomous driving assistance in the host vehicle that travels along the planned travel route, a travel trajectory candidate for the host vehicle based on the obstacle information and the lane information about the planned travel route.

In regards to independent claims 1, 10 and 19; Rottkamp, Li and Maura taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

determining an impact of the one or more POIs on navigation of the autonomous vehicle; 
determining features of each of the one or more POIs based on the impact of the one or more POIs on the navigation of the autonomous vehicle, wherein the features comprise at least one of one or more parameter values and a priority value corresponding to the one or more parameter values; 
detecting a previous segment prior to the selected segment, wherein the previous segment has a previously generated trajectory; 
generating a first level trajectory for the selected segment at an end portion of the previously generated trajectory based on the features of each of the one or more POIs for the selected segment, in real-time, 
wherein the first level trajectory comprises a velocity-acceleration plan that acts as a threshold velocity and a threshold acceleration set for the autonomous vehicle, and 
wherein the first level trajectory is generated for the selected segment when the autonomous vehicle is navigating through the previously generated trajectory for the previous segment; 
acquiring real-time environment data indicating a real-time situation along the selected segment; -9-Application No.: 16/690,296 Attorney Docket No.: 11612.0884-00000 
determining one or more portions of the first level trajectory which is visible for Field Of View (FOV) of one or more sensors associated with the autonomous vehicle; 
generating a second level trajectory for one or more portions of the first level trajectory beginning from the current position of the autonomous vehicle, by modifying each of the one or more portions of the first level trajectory based on the real-time environment data; and 
transmitting the second level trajectory to a navigation module associated with the trajectory generating system to determine a command velocity for navigating the autonomous vehicle

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667